Citation Nr: 0303369	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active duty for training from November 1972 
to February 1973, and active military service from February 
1973 to June 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision in which 
the RO continued the denial of the veteran's claims for 
service connection for right knee, left knee, and right ankle 
disabilities, on the basis that new and material evidence had 
not been submitted to reopen those claims.  The veteran filed 
a notice of disagreement in July 1998 and a statement of the 
case (SOC) was issued in the same month.  The veteran 
submitted a substantive appeal in November 1998, with no 
hearing requested.  

By decision of May 2000, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claims, and remanded these matters to the RO for further 
evidentiary development.  Per Board remand instruction, the 
RO obtained additional evidence and issued a supplemental SOC 
(SSOC) in October 2002.  However, as the denial of the claims 
has been continued, they have been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no persuasive medical evidence that the veteran 
has right knee, left knee, or right ankle disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).

2.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).

3.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the May 2000 Board remand and the October 
2002 supplemental statement of the case, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claims.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claims, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO's March 2001 notification), have been afforded 
opportunities to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  By 
letter of December, the RO specifically notified the veteran 
of its efforts to obtain private treatment records from R. 
Sood, M.D., and VA medical records from the VA Medical Center 
(VAMC) in Erie, Pennsylvania.  A March 2001 letter requested 
that the veteran identify any additional medical treatment 
providers and provided information concerning the notice and 
duty to assist provisions of the VCAA, what medical and other 
evidence the RO would obtain, and what information or 
evidence the veteran could provide in support of the claim.  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  Private medical evidence has been associated 
with the claims file.  Moreover, the RO has undertaken 
reasonable and appropriate efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims, 
to include procuring VA medical records from the Erie VAMC, 
as well from as the VAMC in Buffalo, New York.  In this case, 
the Board is satisfied that the RO has obtained all available 
medical records from all relevant sources identified in the 
record, and that all such records have been associated with 
the claims file.  The Board notes that further VA examination 
is not a necessary development measure because, as explained 
in more detail below, the record contains sufficient medical 
evidence to decide each of the claims.  See 38 U.S.C.A. 
§ 5103A.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Factual Background

Historically, in March 1973, the veteran filed an original 
claim of entitlement to service connection for right knee, 
left knee, and right ankle disorders.  In his claim, the 
veteran cited injuries and medical treatment in service for 
the disorders.  The RO subsequently obtained complete service 
medical records.

Service medical records include an October 1972 entrance 
examination report, wherein the veteran was listed as normal 
on clinical evaluation of the lower extremities and the feet.  
Later, in November 1972, the veteran was deemed physically 
qualified for active duty.  On November 29, 1972, the veteran 
complained of a history of knee damage following a tractor 
accident.  X-ray examination results were negative.  The 
physician diagnosed chondromalacia of the patella lateral 
aspect.  

On January 8, 1973, the veteran underwent medical treatment 
following complaints of pain when marching.  Physical 
examination revealed muscle grinding and crepitus.  X-ray 
examination yielded no abnormalities.  The physician 
diagnosed bipartite patella chondromalacia.  On February 1, 
1973, the veteran received medical treatment following 
complaints of persistent right knee pain of six months 
duration.  The veteran reported a history of a fracture of 
the femur in August 1966.  The physician diagnosed bipartite 
patella with chondromalacia.  He was deemed physically unfit 
for the U.S. Navy.  On February 12, 1973, the veteran 
underwent treatment for left knee effusion of the left knee.  
X-ray examination yielded no abnormalities.  The veteran 
returned on February 13, 1973, with complaints of recurrent 
effusion and pain of the right knee.  The physician described 
a deformity of the femur resulting from an old fracture, 
which in turn caused excess strain on the right knee.  On 
examination, the physician observed no effusion and 
superficial swelling.  X-ray examination results were 
negative. 

The veteran underwent VA examination in September 1973.  The 
VA examiner found no apparent swelling of the knees or 
ankles.  The veteran's knees were stable, bilaterally.  The 
VA examiner observed normal passive and active movement of 
the knees.  The veteran demonstrated an ability to squat, 
although with some difficulty.  The VA examiner noted slight 
crepitation of the right knee on passive movement with some 
irregularity of the bony structure of the right patella.  
There was good movement of the right ankle in all directions.  
X-ray examination revealed no evidence of fracture, 
dislocation, or soft tissue abnormality of the knees and 
right ankle.  The VA examiner diagnosed a bilateral knee 
injury and right ankle injury by history.

By rating decision of November 1973, the veteran's several 
service connection claims were denied for lack of evidence of 
current disability.  Attached to his subsequent July 1974 
notice of disagreement, the veteran submitted a letter he 
rewrote based on a medical report by J. Valone, M.D.  
According to the letter, in August 1966 the veteran suffered 
a complete fracture of the femoral shaft, reduced by the use 
of a Steinan pin.  Satisfactory alignment and good callus 
deposit were observed following reconstruction.  Later, in 
February 1967, the veteran reported falling on his right 
knee.  X-ray studies showed no evidence of fracture or bony 
abnormality.  The veteran was treated for contusion sprain or 
strain of the right knee.  The veteran fully recovered. 

In December 1974, the RO received a certificate from the 
office of Dr. Valone.  In the report, Dr. Valone provided a 
summary of clinical findings in August 1966, corresponding to 
those reported by the veteran.  The report included a 
diagnosis of fracture of the right mid-femoral shaft.

The RO obtained treatment records from the Buffalo VA Medical 
Center (VAMC).  According to the records, dated in October 
1986, the veteran complained of recurrent, anterior, 
bilateral knee pain since 1972.  Physical examination 
revealed no abnormalities except bilateral patellar 
tenderness.  The VA physician observed good collateral 
ligaments, no joint line tenderness, and no effusion.  The VA 
physician provided an impression of bilateral chondromalacia 
patellae.  

The veteran filed an application to reopen his claims for 
service connection for right knee and left knee disorders in 
October 1997.  (The veteran added the claim for service 
connection for a right ankle disorder in January 1998).  
Additional private treatment records received in January 1998 
from the Warren General Hospital reiterated clinical evidence 
previously provided by Dr. Valone.  The Warren General 
Hospital records indicated that, in August 1966, the veteran 
was pinned by a tractor, resulting in a fracture of the right 
femoral shaft.

The veteran submitted service personnel records and 
additional service medical records in November 1998.  A 
record of an in-service orthopedic evaluation dated in April 
1973 was provided.  In the April 1973 report, the veteran 
complained of pain in the right ankle and knees.  On physical 
examination, the evaluating physician observed no significant 
signs of abnormalities of either knee.  The veteran's 
collateral and cruciate ligaments were intact.  There was no 
effusion.  There was full range of motion.  Minimal 
objective, patellar grating was identified.  The physician 
described the grating as similar to physiological situations 
found in others, triggering no subjective complaints.  
Examination of the right ankle disclosed a full range of 
motion, with no significant swelling.  The evaluating 
physician included several notes concerning the veteran's 
subjective complaints of generalized pain.  X-ray examination 
of the right ankle and knees demonstrated no significant 
signs of abnormality.  The evaluating physician diagnosed the 
following:  healed fracture of the femur (existing prior to 
enlistment), right ankle sprain (subjective pain without 
objective findings), and possible chondromalacia of both 
knees (subjective, with symptoms out of proportion to these 
diagnoses).  He determined that the veteran's chondromalacia 
and healed femur fracture "obviously existed prior to 
enlistment" and, accordingly, any administrative decision 
suggesting otherwise was in error.  In conclusion, the 
evaluating physician stated that the veteran's subjective 
symptoms would improve to the asymptomatic point within a 
reasonable time, and that ultimate prognosis was excellent.  
An associated Physical Evaluation Board (PEB) hearing 
transcript was also provided. 

In his November 1998 substantive appeal, the veteran argued 
that his service personnel records indicated his claimed 
disorders were incurred in the line of duty.  By Board 
decision of May 2000, the veteran's application to reopen his 
claims for service connection of right knee, left knee, and 
right ankle disorders was granted.  The reopened claim was 
remanded to the RO for further development and 
readjudication.

Pursuant to Board remand instruction, the RO obtained VA 
medical records from the Buffalo VAMC.  Records spanning July 
1986 to May 2000 include, in relevant part, a January 2000 
rheumatic disease evaluation.  (The record suggests the 
veteran was referred to the VA rheumatology department by his 
treating physician, M. Karimi, M.D. to evaluate arthralgia 
and rheumatoid arthritis.)  According to the January 2002 
report, the veteran's rheumatic factor (RF), 
antimitochondrial antibodies (AMA), and erythrocyte 
sedimentation rate (ESR) tests were negative.  According to 
the laboratory test results, the veteran's ESR was one, with 
normal range being between zero to fifteen.  The VA 
rheumatologist determined that the veteran did not suffer 
rheumatoid arthritis.  The impression provided was "normal 
musculoskeletal examination."  The VA rheumatologist 
prescribed no medications and determined there was no need 
for follow-up.  Later, according to a May 2000 report, the 
veteran was reevaluated by the VA rheumatology department.  
The VA physician noted that the veteran was recently 
evaluated with a normal musculoskeletal examination, except 
for right shoulder condition for which he was treated by Dr. 
Swanson.

Medical records from the Erie VAMC provide no confirmed 
diagnoses related to the veteran's symptoms of pain in the 
knees for the period from May 1974 to July 1979.  The veteran 
was evaluated following complaints of bilateral knee pain in 
May 1974, March 1978, and July 1979.  X-ray examinations 
provided by Erie VAMC in May 1974, March 1978, and July 1979, 
were negative for fracture, dislocation, joint or soft tissue 
abnormalities.  

Private treatment records from the office of R. Sood, M.D., 
for the period from February 1999 to August 2000 provide 
general diagnoses of rheumatoid arthritis.  No supportive 
clinical findings were provided.  Rheumatoid arthritis factor 
(RF) test collected in August 2000 was within normal limits 
according to expected values.  Additional private treatment 
records submitted by M. Karimi, M.D., and R. Swanson, M.D., 
yielded no relevant evidence.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran contends that he currently suffers from a right 
knee, left knee, and right ankle disabilities that are 
related to respective injuries in service.  However, the 
post-service medical evidence fails to provide persuasive 
evidence of any medical diagnoses underlying the veteran's 
current reports of bilateral knee and ankle pain.   Hence, 
there is no persuasive medical evidence of any current right 
knee, left knee, or right ankle disability.

Most recently, the veteran was evaluated at the Buffalo VAMC 
in January 2000, following complaints of bilateral knee and 
ankle joint pain.  The reported impression was normal 
musculoskeletal examination.  No disorder of an orthopedic 
nature was reported, and the VA physician specifically ruled 
out possible rheumatoid arthritis.  The Board finds that this 
evidence, based upon examination of the veteran and 
consideration of his documented medical history and 
assertions, is probative evidence on the question of current 
disability, and notes that there is no persuasive evidence to 
contradict the January 2000 findings.  A reported impression 
of bilateral chondromalacia patella by a VA physician in 
October 1986 was based solely on symptoms of tenderness of 
the patellar region, bilaterally.  The VA physician otherwise 
indicated no clinical evidence of any abnormalities of the 
knees.  Moreover, while records from the office of Dr. Sood 
include general diagnoses if  rheumatoid arthritis affecting 
the joints (not specifically limited to the right knee, left 
knee and/or right ankle), there is no clinical evidence to 
support any such diagnosis.  In fact, Dr. Sood's own 
laboratory test results dated in August 2000 indicate that 
the veteran's RF (rheumatoid factor) test results were within 
normal limits.  Furthermore, the veteran has neither 
presented nor alluded to the existence of any current medical 
evidence otherwise establishing the presence of any right 
knee, left knee, or right ankle disability.  

The Board observes that the post-service medical evidence 
that is discussed above is consistent with service medical 
evidence in not reflecting any definitive, well supported 
diagnosis for the veteran's complaints.  A comprehensive 
evaluation during service in April 1973 culminated in 
diagnoses of possible bilateral knee chondromalacia and acute 
sprain of the right ankle; however, neither assessment is 
supported by objective clinical findings.  Indeed, at that 
time, there were no significant objective signs of 
abnormalities of the knees.  Objective evidence of patellar 
grinding was described as minimal, similar to a common 
physiological occurrence found in other people.  Overall, the 
military physician noted that the veteran expressed 
disproportional pain in comparison to objective evidence.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (emphasis added).  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Moreover, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. Principi, 
239 F. 3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).

The Board does not doubt the sincerity of the veteran's 
belief that he currently has right knee, left knee, and right 
ankle disability resulting from his military service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter.  While a layman such as the 
veteran can certainly testify about his in-service 
experiences and current symptoms, he is not competent to 
diagnose any of the claimed disabilities, to provide an 
opinion linking any such disability to service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

In the absence of probative (persuasive) medical evidence 
establishing that the veteran has  right knee, left knee, or 
right ankle disability-the very conditions for which service 
connection is sought-each claim for service connection must 
be denied.  Because the competent evidence neither supports, 
nor is in relative equipoise on the question of the existence 
of current right knee, left knee, or right ankle disability, 
the benefit-of-the-doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  

Service connection for a right ankle disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


